Exhibit 10.11

LETTER AGREEMENT

March 31, 2011

Mark A. Tanner

10405 New Berlin Rd E.

Jacksonville, Florida 32226

Dear Mr. Tanner:

This Letter Agreement (this “Agreement”) is made as of March 30, 2011 by and
between Trailer Bridge, Inc., a Delaware corporation (the “Company”), and Mark
Tanner (the “Executive”), and sets forth the payments and benefits the Executive
may receive upon being terminated after a Change in Control of the Company.

1. Definitions. For purposes of this Agreement, the following terms shall the
have meanings ascribed to them. Additional defined terms are included throughout
this Agreement.

2. “Cause” shall mean any of the following: (i) any willful conduct by the
Executive which is materially injurious to the Company or its affiliates, which
is not cured by the Executive within thirty (30) days after receiving written
notice of such failure or refusal; (ii) the willful and substantial failure or
refusal of the Executive to perform the duties assigned to the Executive (unless
the Executive shall be ill or disabled), which failure or refusal is not
remedied by the Executive within thirty (30) days after receiving written notice
from the Company of such failure or refusal; or (iii) the Executive’s conviction
of a felony of moral turpitude or a plea by the Executive of nolo contendere to
a felony of moral turpitude.

3. “Change in Control” shall mean any of the following: (i) the consummation of
a merger, reorganization, consolidation or similar transaction (or series of
related transactions) which results in the holders of the voting securities of
the Company outstanding immediately prior thereto failing to retain, immediately
after such merger or consolidation (in substantially the same proportion as in
effect immediately prior to such merger or consolidation), direct or indirect
beneficial ownership of more than fifty percent (50%) of the total combined
voting power of the securities entitled to vote generally in the election of
directors of the Company or the surviving entity outstanding immediately after
such merger or consolidation; (ii) the sale or other transfer of all or
substantially all of the assets of the Company; (iii) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total combined voting power represented by the
Company’s then outstanding voting securities (other than an acquisition by a
Company-sponsored employee benefit plan or by one or more members of the McLean
Group); (iv) a liquidation or dissolution of the Company; or (v) a change in the
composition of the Company’s Board of Directors (the “Board”) occurring within a
period of twenty-four (24) consecutive months, as a result of which fewer than a
majority of the directors are Incumbent Directors. The Incumbent Directors shall
have the right to determine whether multiple sales or exchanges of the voting
stock of the Company, which, in the aggregate, would result in a Change in
Control, are related.

4. “Incumbent Directors” shall mean members of the Board who either (i) are
members of the Board as of the date hereof, or (ii) are elected, or nominated
for election, to the Board with the affirmative vote of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board).

 

Page 65



--------------------------------------------------------------------------------

5. “McLean Group” shall mean the following persons: Clara L. McLean, Nancy
McLean Parker, Malcom P. McLean, Jr., Patricia McLean Mendenhall and Artis E.
James, Jr.

6. “Separation from Service” and “Specified Employee” shall have the meanings
ascribed to such terms in the regulations promulgated under Code Section 409A,
applying the default rules thereof.

7. Payments upon Termination Following a Change in Control. If, within the one
year period following the consummation of a Change in Control, the Company
terminates the Executive’s employment without Cause, then, subject to the other
terms and conditions of this Agreement, including the general release
requirement of Section 3, the Executive shall be entitled to receive, in lieu of
any other compensation or payment as a result of such termination, the payments
and benefits described hereunder following his Separation from Service.

8. Entitlement to Accrued Compensation and Benefits. The Company shall pay to
the Executive:

9. any unpaid base salary through and including the date of the Executive’s
Separation from Service;

10. any bonus earned, but unpaid, for the year prior to the year in which the
Executive’s Separation from Service occurs;

11. pay for accrued but unused vacation;

12. unreimbursed business expenses to which the Executive is entitled to
reimbursement under the Company’s expense reimbursement policy; and

13. any other amounts or benefits required to be paid or provided by law or
under any plan, program, policy or practice of the Company, other than severance
pay which will be paid solely as provided in subsection (b).

The Company shall make such payment promptly, and in any case within ten
(10) business days following the effective date of the Executive’s Separation
from Service, except that the payments or benefits described in clauses (ii),
(iv) or (v) above will be made in accordance with the terms of the respective
plan, program, policy or practice of the Company under which such payments or
benefits are due.

14. Entitlement to Severance. The Executive shall be entitled to receive
severance payments in an amount equal to one year of the Executive’s then
current annual base salary, payable over a period of twelve (12) months in
accordance with the Company’s normal payroll practices, starting forty-six
(46) days following his Separation from Service.

Notwithstanding the foregoing, if at the time of the Executive’s Separation from
Service he is a Specified Employee, and if the amount payable to the Executive
during the first six months following his Separation from Service under this
subsection (b) would exceed the lesser of two (2) times (i) the Executive’s
annual base salary for the year prior to the year of his Separation from Service
or (ii) the compensation limit in effect under Code Section 401(a)(17) for the
year in which his Separation from Service occurs (the “Six Month Severance
Limit”), then the severance benefits paid during the first six (6) months
following the Executive’s Separation from Service shall be limited to the Six
Month Severance Limit, and the excess amount that would have been paid during
such six (6)-month period but for such limit shall be accumulated and paid in a
lump sum on the day immediately following the date that is six (6) months after
the Executive’s Separation from Service.

 

Page 66



--------------------------------------------------------------------------------

15. Continued Medical and Welfare Benefits. Until the first anniversary of the
Executive’s Separation from Service the Executive shall continue to be covered
by the same medical and welfare benefits, in the same form and manner, as the
Executive received and participated in immediately prior to the date of his
Separation from Service; provided that to the extent that any benefit plan does
not permit continuation of the Executive’s or his eligible dependents’
participation throughout such period, or that such continuation would violate
applicable law or subject the Company to penalties under applicable law, the
Company shall provide the Executive, on the first business day of each month, in
advance, with an amount which is equal to the Company’s cost of providing such
benefits. The continuation of such medical and other welfare coverage shall
count as COBRA continuation coverage.

16. General Release Requirement. The Company shall not have any obligation to
pay or provide any payments or benefits under this Agreement, unless the
Executive executes, delivers to the Company, and does not revoke (to the extent
the Executive is allowed to do so) a general release of all claims against the
Company relating to the Executive’s employment and termination thereof, in such
form as the Company may reasonably request, within forty-five (45) days of the
Executive’s termination of employment.

17. No Set Off; No Mitigation. The Company’s obligation to pay the Executive the
amounts and to provide the benefits hereunder shall not be subject to set-off,
counterclaim or recoupment of amounts owed by the Executive to the Company.
Further, the Executive shall not be required to mitigate the amount of the
severance payments under Section 2(a) of this Agreement by seeking other
employment or otherwise.

18. Withholding. The Company shall be entitled to withhold from amounts to be
paid to the Executive hereunder any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold; provided
that the amount so withheld shall not exceed the minimum amount required to be
withheld by law unless otherwise elected by the Executive in writing.

19. Miscellaneous.

20. Amendment. This Agreement may be amended only in a writing that is signed by
both parties.

21. Entire Agreement. This Agreement contains the entire understanding of the
parties with regard to the matters expressed herein. There are no other
agreements, conditions, or representations, oral or written, expressed or
implied, with regard thereto. This Agreement supersedes all prior agreements,
promises, and representations relating to the matters expressed herein.

22. Assignment. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. “Company” means the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes this agreement
by operation of law or otherwise. The Executive acknowledges that the services
to be rendered by him are unique and personal. Accordingly, the Executive may
not assign any of his rights or obligations under this Agreement.

23. Successors. Subject to Section 6(c), the provisions of this Agreement shall
be binding upon the parties hereto, upon any successor to or assign of the
Company, and upon the Executive’s heirs and the personal representative of the
Executive or the Executive’s estate.

 

Page 67



--------------------------------------------------------------------------------

24. Notice. Any notice, consent, waiver or other communication required or
permitted to be given under the terms of this Agreement shall be in writing and
shall be deemed to have been delivered: (i) upon receipt, when delivered
personally; or (ii) one business day after deposit for next-day delivery with a
nationally-recognized overnight courier service, in each case properly addressed
to the party to receive the same, addressed as follows:

If to the Company, to:

William G. Gotimer, Jr.

Executive Vice President, General Counsel & Secretary

Trailer Bridge, Inc.

10405 New Berlin Road East

Jacksonville, Florida 32226

If to the Executive, to:

Mark A. Tanner

10405 New Berlin Rd E.

Jacksonville, Florida 32226

25. Separate Representation. The Executive hereby acknowledges that he has
sought and received independent advice from counsel of the Executive’s own
selection in connection with this Agreement, that he has not relied to any
extent on any representative or counsel of the Company in deciding to enter into
this Agreement, and that he agrees that the rule of construction, to the effect
that any ambiguities are resolved against the drafting party, shall not be
employed in the interpretation of this Agreement.

26. Waiver of Breach. Any waiver by either party of compliance with any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other provision of this Agreement or of any subsequent breach
by such party of a provision of this Agreement. No waiver by the Company shall
be valid unless in writing and signed by a person specifically authorized to do
so by the Board.

27. Severability. If any one or more of the provisions (or portions thereof) of
this Agreement shall for any reason be held by a final determination of a court
of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions (or portions of the provisions) of this Agreement, and the
invalid, illegal, or unenforceable provision shall be deemed replaced by a
provision that is valid, legal, and enforceable and that comes closest to
expressing intention of the parties.

28. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Florida, without giving effect to
conflict of law principles.

29. Headings. The headings of articles and sections herein are included solely
for convenience and reference and shall not control the meaning of
interpretation of any of the provisions of this Agreement.

30. Counterparts. This Agreement may be executed by either of the parties in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall constitute a single instrument.

 

Page 68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

TRAILER BRIDGE, INC. By:  

/s/ William G. Gotimer, Jr.

  William G. Gotimer, Jr.   Executive Vice President, General Counsel and
Secretary Mark A. Tanner

/s/ Mark A. Tanner

 

Page 69